DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4, 6, 8-9, 12-17, 25-28, 30, 32-33, & 36-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP11288838A hereafter referred to as Asakura in view of Ahn et al. (US 2012/0275081).
In regards to claim 1, 
Asakura discloses a heat dissipating capacitor comprising: 
internal electrodes (1 – fig. 3-4; [0014]) of opposing polarity forming a capacitive couple between external terminations (4a & 4b – fig. 1-2; [0014]); 
a dielectric (2 – fig. 3-4; [0014]) between said internal electrodes; 
at least one thermal dissipation layer (5 – fig. 1-4; [0015]); and 
at least one thermal conductive termination (7a or 7b – fig. 1-4; [0015]) wherein said thermal dissipation layer is in thermally conductive contact with said thermal conductive termination.  Asakura fails to explicitly disclose wherein said thermal dissipation layer has a thickness of no more than 5 times the thickness of said inner electrodes and wherein said thermal dissipation layer is coplanar with at least one inner electrode of said inner electrodes.  

However, Asakura  discloses that the thickness of the thermal dissipation layer is a result effective variable, particularly for efficient heat release ([0015]).  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of Asakura such that the thermal dissipation layer has a thickness of no more than 5 times the thickness of said inner electrodes to allow for efficient heat release while also maintaining a small size in the thickness direction, as taught by Asakura.  Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Ahn ‘081 discloses wherein said thermal dissipation layer (261 & 262) is coplanar with at least one inner electrode of said inner electrodes (fig. 10; [0064-0065]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include adhesion reinforcement electrodes as taught by Ahn ‘081 with the capacitor of Asakura to improve the adhesion of the thermal conductive termination with the ceramic body. 

In regards to claim 2, 
Asakura further discloses comprising multiple thermal dissipation layers (fig. 1-4).  

In regards to claim 3, 
Asakura further discloses wherein said thermal dissipation layers are adjacent thermal dissipation layers (fig. 2-3).  

In regards to claim 4, 
Asakura further discloses wherein said dielectric is between said adjacent thermal dissipation layers (fig. 2-3).  

In regards to claim 6, 
Asakura further discloses wherein said thermal dissipation layers have an inner electrode between said thermal dissipation layers (fig. 3-4).  

In regards to claim 8, 
The combination further discloses wherein said thermal dissipation layer has at least one inner electrode on each side of said thermal dissipation layer (fig. 3-4 of Asakura and fig. 10 of Ahn ‘081).  

In regards to claim 9, 
The combination further discloses wherein said thermal dissipation layer is a continuous thermal dissipation layer or a discontinuous thermal dissipation layer (fig. 3-4 of Asakura and fig. 10 of Ahn ‘081).  

In regards to claim 12, 
The combination further discloses wherein said thermal dissipation layer is not coplanar with an inner electrode of said inner electrodes (fig. 3-4 of Asakura and fig. 10 of Ahn ‘081 – note 261/262 coplanar with 211 are not coplanar with 212).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include adhesion reinforcement electrodes as taught by Ahn ‘081 with the capacitor of Asakura to improve the adhesion of the thermal conductive termination with the ceramic body. 

In regards to claim 13, 
Asakura further discloses further comprising a second thermal conductive termination (7a or 7b – fig. 1-4; [0015]).  

In regards to claim 14, 
Asakura further discloses wherein said thermal conductive termination and said second thermal conductive termination are in thermally conductive contact with said thermal dissipation layer (fig. 3).  

In regards to claim 15, 
Asakura further discloses wherein said second thermal conductive termination is in thermally conductive contact with a second thermal dissipation layer (fig. 3).  

In regards to claim 16, 
Asakura further discloses further comprising at least one of a shield electrode or a floating electrode (taking at least one of electrodes 5 to be a floating electrode (i.e. an electrode that is not electrically connected to an external electrode of electrical connection to a circuit); fig. 3-4; [0015]).  

In regards to claim 17, 
Asakura further discloses wherein said thermal conductive termination is in thermally conductive contact with said floating electrode (fig. 3).  

In regards to claim 25, 
Asakura discloses a heat dissipating capacitor comprising: 
internal electrodes (1 – fig. 3-4; [0014]) of opposing polarity forming a capacitive couple between external terminations (4a & 4b – fig. 1-2; [0014]); 
a dielectric (2 – fig. 3-4; [0014]) between said internal electrodes; 
at least one thermal dissipation layer (5 – fig. 1-4; [0015]) wherein said thermal dissipation layer is not coplanar with an inner electrode of said inner electrodes (fig. 3); and 
at least one thermal conductive termination (7a or 7b – fig. 1-4; [0015]) wherein said thermal dissipation layer is in thermally conductive contact with said thermal conductive termination.   Asakura fails to explicitly disclose wherein said thermal dissipation layer has a thickness of no more than 5 times the thickness of said inner electrodes and wherein said thermal dissipation layer is coplanar with at least one inner electrode of said inner electrodes.  

However, Asakura  discloses that the thickness of the thermal dissipation layer is a result effective variable, particularly for efficient heat release ([0015]).  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of Asakura such that the thermal dissipation layer has a thickness of no more than 5 times the thickness of said inner electrodes to allow for efficient heat release while also maintaining a small size in the thickness direction, as taught by Asakura.  Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Ahn ‘081 discloses wherein said thermal dissipation layer (261 & 262) wherein said thermal dissipation layer is not coplanar with an inner electrode of said inner electrodes and is coplanar with at least one inner electrode of said inner electrodes (fig. 10; [0064-0065] – note 261/262 coplanar with 211 are not coplanar with 212).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include adhesion reinforcement electrodes as taught by Ahn ‘081 with the capacitor of Asakura to improve the adhesion of the thermal conductive termination with the ceramic body. 

In regards to claim 26, 
Asakura further discloses comprising multiple thermal dissipation layers (fig. 1-4).  

In regards to claim 27, 
Asakura further discloses wherein said thermal dissipation layers are adjacent thermal dissipation layers (fig. 2-3).  

In regards to claim 28, 
Asakura further discloses wherein said dielectric is between said adjacent thermal dissipation layers (fig. 2-3).  

In regards to claim 30, 
Asakura further discloses wherein said thermal dissipation layers have an inner electrode between said thermal dissipation layers (fig. 3-4).  

In regards to claim 32, 
The combination further discloses wherein said thermal dissipation layer has at least one inner electrode on each side of said thermal dissipation layer (fig. 3-4 of Asakura and fig. 10 of Ahn ‘081).  

In regards to claim 33, 
The combination further discloses wherein said thermal dissipation layer is a continuous thermal dissipation layer or a discontinuous thermal dissipation layer (fig. 3-4 of Asakura and fig. 10 of Ahn ‘081).  

In regards to claim 36, 
Asakura further discloses further comprising a second thermal conductive termination (7a or 7b – fig. 1-4; [0015]).  

In regards to claim 37, 
Asakura further discloses wherein said thermal conductive termination and said second thermal conductive termination are in thermally conductive contact with said thermal dissipation layer (fig. 3).  

In regards to claim 38, 
Asakura further discloses wherein said second thermal conductive termination is in thermally conductive contact with a second thermal dissipation layer (fig. 3).  

In regards to claim 39, 
Asakura further discloses further comprising at least one of a shield electrode or a floating electrode (taking at least one of electrodes 5 to be a floating electrode (i.e. an electrode that is not electrically connected to an external electrode of electrical connection to a circuit); fig. 3-4; [0015]).  

In regards to claim 40, 
Asakura further discloses wherein said thermal conductive termination is in thermally conductive contact with said floating electrode (fig. 3).  

Claim(s) 18-19 & 41-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asakura and Ahn ‘081 as applied to claims 1, 17, 25, & 40 above, and further in view of Hwang et al. (US 2017/0260046).
In regards to claim 18 & 41, 
Asakura as modified by Ahn ‘081 fails to explicitly disclose wherein said thermal conductive termination is an insulator.  

Hwang ‘046 discloses coating the ceramic body with aluminum nitride (fig. 1-2; [0058]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to coat the capacitor of fig. 2 of Asakura as modified by Ahn ‘081 with an aluminum nitride layer as taught by Kuroda ‘272 thus having the electrically insulative aluminum nitride constitute the thermal conductive termination to obtain a capacitor which can easily separate from a mounting nozzle. 

In regards to claim 19 & 42, 
Asakura as modified by Ahn ‘081 fails to explicitly disclose further comprising a coating.  

Hwang ‘046 discloses coating the ceramic body with aluminum nitride (fig. 1-2; [0058].

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to coat the capacitor of Asakura as modified by Ahn ‘081 with an aluminum nitride layer as taught by Kuroda ‘272 to obtain a capacitor which can easily separate from a mounting nozzle. 

Claim(s) 24 & 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asakura and Ahn ‘081 as applied to claims 1 & 25 above, and further in view of Miller et al. (US 2017/0169956).
In regards to claim 24,
Asakura as modified by Ahn ‘081 discloses said heat dissipating capacitor of claim 1 (see above rejection of claim 1).  Asakura as modified by Ahn ‘081 fails to explicitly discloses a stack of capacitors wherein at least one capacitor of said capacitors is heat dissipating capacitor of claim 1.

Miller ‘956 discloses  a stack of capacitors (fig. 7).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to stack a plurality of the capacitor of Asakura as modified by Ahn ‘081 as taught by Miller ‘956 to obtain a desired capacitance. 

In regards to claim 47,
Asakura as modified by Ahn ‘081 discloses said heat dissipating capacitor of claim 25 (see above rejection of claim 25).  Asakura as modified by Ahn ‘081 fails to explicitly discloses a stack of capacitors wherein at least one capacitor of said capacitors is heat dissipating capacitor of claim 25.

Miller ‘956 discloses a stack of capacitors (fig. 7).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to stack a plurality of the capacitor of Asakura as modified by Ahn ‘081 as taught by Miller ‘956 to obtain a desired capacitance. 

Claim(s) 1-7, 9, 12-15, 20, 22-23, 25-31, 33, 36-38, 43, & 45-46 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2015162648A hereafter referred to as Kenji in view of Ahiko et al. (US 2005/0201040).
In regards to claim 1, 
Kenji discloses a heat dissipating capacitor comprising: 
internal electrodes (11 & 13 – fig. 2-4; [0029]) of opposing polarity forming a capacitive couple between external terminations (5 & 6 – fig. 1-2; [0027]); 
a dielectric (3 – fig. 4; [0024]) between said internal electrodes; 
at least one thermal dissipation layer (15 – fig. 2-4; [0029]) wherein said thermal dissipation layer is coplanar with at least one inner electrode of said inner electrodes (fig. 3-4); and 
at least one thermal conductive termination (7 – fig. 1-3; [0028]) wherein said thermal dissipation layer is in thermally conductive contact with said thermal conductive termination ([0031]).  Kenji fails to explicitly disclose wherein said thermal dissipation layer has a thickness of no more than 5 times the thickness of said inner electrodes.  

Ahiko ‘040 discloses wherein said thermal dissipation layer (51-58 – fig. 3) is coplanar with at least one inner electrode of said inner electrodes (fig. 3), wherein said thermal dissipation layer has a thickness of no more than 5 times the thickness of said inner electrodes ([0058]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the dummy electrodes (thermal dissipation layer) of Kenji to have a thickness as taught by Ahiko ‘040 to reduce the occurrence of cracks or delamination. 

In regards to claim 2, 
Kenji further discloses comprising multiple thermal dissipation layers (fig. 2-4, 8-10 & 12-14).  

In regards to claim 3, 
Kenji further discloses wherein said thermal dissipation layers are adjacent thermal dissipation layers (fig. 2-4, 8-10 & 12-14).  

In regards to claim 4, 
Kenji further discloses wherein said dielectric is between said adjacent thermal dissipation layers (fig. 2-4, 8-10 & 12-14).  

In regards to claim 5, 
Kenji further discloses wherein said adjacent thermal dissipation layers do not have an inner electrode between said adjacent thermal dissipation layers (fig. 2-4 & 12-14).  

In regards to claim 6, 
Kenji further discloses wherein said thermal dissipation layers have an inner electrode between said thermal dissipation layers (fig. 8-10).  

In regards to claim 7, 
Kenji further discloses wherein said thermal dissipation layer is external to said capacitive couple (fig. 2-4, 8-10 & 12-14).  

In regards to claim 9, 
Kenji further discloses wherein said thermal dissipation layer is a continuous thermal dissipation layer or a discontinuous thermal dissipation layer  (fig. 2-4 & 12-14).  

In regards to claim 12, 
Kenji discloses wherein said thermal dissipation layer is not coplanar with an inner electrode of said inner electrodes (fig. 2-4, 8-10 & 12-14 – note 15 and/or 17 coplanar with 13 is/are not coplanar with 11).

In regards to claim 13, 
Kenji further discloses further comprising a second thermal conductive termination (7 and/or 8 – fig. 8-10 & 12-14; [0040] & [0051]).  

In regards to claim 14, 
Kenji further discloses wherein said thermal conductive termination and said second thermal conductive termination are in thermally conductive contact with said thermal dissipation layer (fig. 2-4, 8-10 & 12-14; [0024] – note the ceramic material has thermal conductivity and thus 15 is in thermal contact with both 7 & 8)

In regards to claim 15, 
Kenji further discloses wherein said second thermal conductive termination is in thermally conductive contact with a second thermal dissipation layer (17 – fig. 8-10; [0042]).  

In regards to claim 20, 
Kenji further discloses wherein said thermal dissipation layer comprises at least one material selected from the group consisting of aluminum nitride, beryllium oxide, nickel, tungsten, gold, copper, silver and aluminum ([0029]).  

In regards to claim 22, 
Kenji further discloses wherein said dielectric comprises barium titanate, calcium zirconate or combinations of these ([0024]).  

In regards to claim 23, 
Kenji further discloses an electronic device comprising a substrate (ED – fig. 5-6; [0034]) comprising active traces (L1 & L3 – fig. 5-6; [0035]) and a thermal dissipation trace (L2– fig. 5-6; [0035]) wherein the active traces are in electrical contact with said external termination of said heat dissipating capacitor of claim 1 (see rejection of claim 1 above).  

In regards to claim 25, 
Kenji discloses a heat dissipating capacitor comprising: 
internal electrodes (11 & 13 – fig. 2-4; [0029]) of opposing polarity forming a capacitive couple between external terminations (5 & 6 – fig. 1-2; [0027]); 
a dielectric (3 – fig. 4; [0024]) between said internal electrodes; 
at least one thermal dissipation layer (15 – fig. 2-4; [0029]) wherein said thermal dissipation layer is coplanar with at least one inner electrode of said inner electrodes (fig. 3-4) and wherein said thermal dissipation layer is coplanar with at least one inner electrode of said inner electrodes (fig. 3-4 – wherein 15 coplanar with 11 is not coplanar with 13); and 
at least one thermal conductive termination (7 – fig. 1-3; [0028]) wherein said thermal dissipation layer is in thermally conductive contact with said thermal conductive termination ([0031]).  Kenji fails to explicitly disclose wherein said thermal dissipation layer has a thickness of no more than 5 times the thickness of said inner electrodes.  

Ahiko ‘040 discloses wherein said thermal dissipation layer (51-58 – fig. 3) is coplanar with at least one inner electrode of said inner electrodes (fig. 3), wherein said thermal dissipation layer has a thickness of no more than 5 times the thickness of said inner electrodes ([0058]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the dummy electrodes (thermal dissipation layer) of Kenji to have a thickness as taught by Ahiko ‘040 to reduce the occurrence of cracks or delamination. 

In regards to claim 26, 
Kenji further discloses comprising multiple thermal dissipation layers (fig. 2-4, 8-10 & 12-14).  

In regards to claim 27, 
Kenji further discloses wherein said thermal dissipation layers are adjacent thermal dissipation layers (fig. 2-4, 8-10 & 12-14).  

In regards to claim 28, 
Kenji further discloses wherein said dielectric is between said adjacent thermal dissipation layers (fig. 2-4, 8-10 & 12-14).  

In regards to claim 29, 
Kenji further discloses wherein said adjacent thermal dissipation layers do not have an inner electrode between said adjacent thermal dissipation layers (fig. 2-4 & 12-14).  

In regards to claim 30, 
Kenji further discloses wherein said thermal dissipation layers have an inner electrode between said thermal dissipation layers (fig. 8-10).  

In regards to claim 31, 
Kenji further discloses wherein said thermal dissipation layer is external to said capacitive couple (fig. 2-4, 8-10 & 12-14).  

In regards to claim 33, 
Kenji further discloses wherein said thermal dissipation layer is a continuous thermal dissipation layer or a discontinuous thermal dissipation layer  (fig. 2-4 & 12-14).  

In regards to claim 36, 
Kenji further discloses further comprising a second thermal conductive termination (7 and/or 8 – fig. 8-10 & 12-14; [0040] & [0051]).  

In regards to claim 37, 
Kenji further discloses wherein said thermal conductive termination and said second thermal conductive termination are in thermally conductive contact with said thermal dissipation layer (fig. 2-4, 8-10 & 12-14; [0024] – note the ceramic material has thermal conductivity and thus 15 is in thermal contact with both 7 & 8)

In regards to claim 38, 
Kenji further discloses wherein said second thermal conductive termination is in thermally conductive contact with a second thermal dissipation layer (17 – fig. 8-10; [0042]).  

In regards to claim 43, 
Kenji further discloses wherein said thermal dissipation layer comprises at least one material selected from the group consisting of aluminum nitride, beryllium oxide, nickel, tungsten, gold, copper, silver and aluminum ([0029]).  

In regards to claim 45, 
Kenji further discloses wherein said dielectric comprises barium titanate, calcium zirconate or combinations of these ([0024]).  

In regards to claim 46, 
Kenji further discloses an electronic device comprising a substrate (ED – fig. 5-6; [0034]) comprising active traces (L1 & L3 – fig. 5-6; [0035]) and a thermal dissipation trace (L2– fig. 5-6; [0035]) wherein the active traces are in electrical contact with said external termination of said heat dissipating capacitor of claim 25 (see rejection of claim 25 above).  
Claim(s) 21 & 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kenji and Ahiko ‘040 as applied to claims 1 & 25 above, and further in view of Lee et al. (US 2019/0341190).
In regards to claim 21/44, 
Kenji as modified by Ahiko ‘040 fails to disclose wherein said thermal dissipation termination comprises at least one material selected from the group consisting of aluminum nitride, nickel, tungsten, gold, copper, silver and aluminum.  

Lee ‘190 discloses forming the terminations from the same material as the internal electrodes ([0046]). 

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the thermal dissipation termination of Kenji as modified by Ahiko ‘040 from the same material as the inner electrodes (i.e. Ni, Cu) as taught by Lee’190 to improve the connection between the inner conductive layers and terminations. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068. The examiner can normally be reached M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David M Sinclair/Primary Examiner, Art Unit 2848